 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                            NORTHERN DISTRICT OF CALIFORNIA
10
11   ROSAURA DERAS, ALEXANDER                          Case No.: 3:17-cv-05452- JST
     SANTIAGO, and MARIA ELENA
12   SANTIAGO, individually and on behalf of a
     class of similarly situated individuals,          [PROPOSED] ORDER GRANTING
13                                                     STIPULATED REQUEST TO
                                                       CONTINUE CASE MANAGEMENT
14                        Plaintiffs,                  CONFERENCE
15          vs.
                                                       Judge: Jon S. Tigar
16   VOLKSWAGEN GROUP OF AMERICA,
     INC.,
17
                          Defendant.
18
19
20          The parties have stipulated to continue the December 12, 2018 Case Management
21   Conference and the December 3, 2018 date for filing an updated Joint Case Management
22   Statement.
23          The Parties’ stipulation is GRANTED.
24          The Case Management Conference is continued from December 12, 2018, to January 23,
25   2019, at 2:00 p.m.
26
27
28
                                                   1
                                                             [PROPOSED] ORDER GRANTING CONTINUANCE OF
                                                                         CASE MANAGEMENT CONFERENCE
                                                                             CASE NO. 3:17-CV-05452-JST
 1          The date for filing an updated Joint Case Management Statement is continued from
 2   December 3, 2018, to January 16, 2019.
 3
 4   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 5
 6   Dated: November 28, 2018                                 ___________________________
                                                              Hon. Jon S. Tigar
 7
                                                              United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
                                                          [PROPOSED] ORDER GRANTING CONTINUANCE OF
                                                                      CASE MANAGEMENT CONFERENCE
                                                                          CASE NO. 3:17-CV-05452-JST
